Citation Nr: 1624622	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to November 1985 and from January 1989 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In November 2013, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary to properly adjudicate the Veteran's claim, and it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Board remanded the claim in November 2013 in order to afford the Veteran with a current VA examination of his service-connected left knee disability and to obtain outstanding VA treatment records from the Albany VA Medical Center (VAMC).  A VA examination was conducted February 2014 and has been associated with the claims file.  A May 2014 VA supplemental statement of the case (SSOC) indicates that VA outpatient treatment records dated from May 2013 to February 2014 from the Albany VAMC had also been reviewed.  However, a review of the hard copy claims file, and electronic documents associated with the Veterans Benefits Management System (VBMS) and Virtual VA, indicates that only VA records dating up to June 2013 have been associated with claims file.  On remand, the AOJ should ensure that all pertinent VA records are obtained and associated with claims file, to include any additional treatment records dated since February 2014.     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all outstanding treatment records dated from May 2013 to February 2014 from the VAMC in Albany, New York, as referenced in the May 2014 VA SSOC, as well as any outstanding VA treatment reports dated since February 2014. 

2.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

